Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the amendment and remarks filed 1/28/2022.  Claims 1-11, 13-18, and 20 are pending.  Claims 1 (a machine), 13 (a method), and 20 (a non-transitory CRM) are independent.  Claims 1-6, 13-16, and 20 are amended.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant’s remarks with respect to the § 101 rejection of claims 1-20 is not persuasive. 
On page 11, Applicant states “Examiner failed to recognize the technology-based solution set forth in claims 1-20 which includes… anonymizing user identities during online message exchanges.”
Anonymity of communicating parties is not a “technology-based solution”.  It is a default of all communication.  For example, two people meeting on the street will not know each others name unless the respective parties voluntarily disclose their respective names.  Even in the context of patent prosecution, it is common to enlist the services of technology specialists to draft patent applications, office action responses and other documents for the attorney of record who will then sign the documents; making the technology specialist anonymous to the USPTO.

Examiner reiterates that anonymity in communication is commonly practiced by humans.  Further, Examiner notes that internet message exchanges do not feature user identities, rather pseudonyms are used; fake names (pseudonyms) selected by the users to represent their online presence.  As to human implemented methods, false identifiers is an inherent feature of all electronic communications, and transmitting/receiving data (i.e. electronic communications) are well understood, routine, and conventional, see MPEP 2106.05(d).

Applicant’s arguments, see pages 13-14, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1, 4-10, 13, 15-18, and 20 under Richardson in view of Hausler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Richardson et al., US 2010/0070554 (filed 2008-09), in view of Hausler et al., US 2018/0197072 (filed 2018-03) does not disclose: “enriching the first message by at least modifying the first message to include an availability of the first user and/or the second user, and sending, by the messaging controller, the enriched first message to a second client device associated with the second user, the messaging controller sending the first message while concealing a first identity of the first user as a source of the first message;”. However, upon further consideration, a new ground(s) of rejection is made in view of Richardson et al., US 2010/0070554 (filed 2008-09), in view of Hausler et al., US 2018/0197072 (filed 2018-03), and Bustamente, US 2013/0238708 (filed 2013-04).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for organizing human activity. Specifically, the claims recite a docketing system, such as the USPTO’s application docketing system whereby U.S. patent applications are submitted to the USPTO, docketed based on keywords of the application to particular examiner’s and then and then the responses (office actions) are returned to the applicant.  Note that the docketing system maps the keywords of the claims to a multitude of classifications where thresholds are then used to assign the work to Examiner’s based on the classifications. As to the enrichment of the message with availability, USPTO office actions typically provide the Examiner’s availability in the concluding paragraph.  As to the anonymity, patent practitioners frequently sign work by ghostwriters, such as tech specialists or other individuals without registration numbers.  While the Office Actions are signed by Examiner’s, and therefore not anonymous, providing anonymity is still a method of organizing human activity.  This judicial exception is not integrated into a practical application because there are no machine implemented features beyond the abstract idea organization of human activity. The claim(s) does/do not include additional elements that are sufficient to amount to 
As to the particulars of “word2vec” in claims 9 and 18, the algorithm is a mental process rather than an organization of human activity; however, the combination of abstract ideas still yield an abstract idea. 
As to the enrichment, human activities often append correspondence information to communications, for example, the concluding paragraph of this office action includes the Examiner’s estimated work schedule and contact information.  Other forms also include contact information and operating hours for the respective branches of the USPTO. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., US 2010/0070554 (filed 2008-09), in view of Hausler et al., US 2018/0197072 (filed 2018-03), and Bustamente, US 2013/0238708 (filed 2013-04).


at least one data processor; and (Richardson Figure 14)
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: (Richardson Figure 14)
receiving, (using instant messages, email, or chat, Richardson ¶¶ 87-88) at a messaging controller, (“In block 1204, the question processing system 108 receives and interprets the inquirer's question. Interpretation may comprise determining the subject matter to which the question pertains in the manner explained above.” Richardson ¶ 107) a first message from a first client device (“FIG. 2 shows three illustrative communication modules 202, namely, communication module 204, communication module 206, and communication module 208. The communication modules 202 can be implemented using any type of computing device or combination of different types of computing devices, including a personal computer, a laptop computer, a personal digital assistant device, a mobile telephone, a game console, a set-top box, and so on.” Richardson ¶ 37, discussing clients of the respective participants.); 
matching, by the messaging controller and based at least on a similarity between a first keyword included in the first message (“the question interpretation module 210 can interpret the question. For example, based on the keywords, “groundcover” and “plant,” the question interpretation module 210 may conclude that the question pertains to gardening.” Richardson ¶ 94) and a second keyword included in a profile of a second user, the first message with the second user, the first keyword being determined to be similar to the second keyword (“The expertise analysis module 404 matches the subject …; 
in response to the first message being matched with the second user, …, and sending by the messaging controller, the … first message to a second client device associated with the second user, the messaging controller sending the first message …; and (“In block 1212, assume that only one expert has been selected. In this block, the question processing system 108 asks the expert whether he or she wishes to answer the question.” Richardson ¶ 109)
in response to receiving, from the second client device, a second message responsive to the first message, sending by the messaging controller, to the first client, the second message to the first client device, …. (“assume that the first-selected expert has agreed to answer the question and does in fact answer the question. Then, in block 1302, the question processing system 108 receives the expert's answer. In block 1304, the question processing system 108 routes the answer to the inquirer.” Richardson ¶¶ 114-115).

Richardson does not disclose:
based at least on a distance between a first vector representation of the first keyword and a second vector representation of the second keyword not exceeding a threshold value 

enriching the first message by at least modifying the first message to include an availability of the first user and/or the second user … the enriched first message
while concealing a first identity of the first user as a source of the first message
the messaging controller sending the second message while concealing a second identity of the second user as a source of the second message

Hausler discloses:
based at least on a distance between a first vector representation of the first keyword and a second vector representation of the second keyword (“article vectors are produced in the same way as request vectors. For example, in an exemplary embodiment, 75 words are selected from the title and abstract of an article, and these 75 words are similarly processed using the Word2vec model” Hausler ¶ 46, see also ¶ 45) not exceeding a threshold value (“the system calculates cosine distances between the request vector and the article vectors, and then uses the cosine distance to determine whether the customer request matches one or more help center articles. If no articles are close enough to matching the customer request based on a cosine distance threshold, the system does not return any articles.” Hausler ¶ 47).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Richardson with Hausler by utilizing the keyword matching system of Hausler to match the expert profiles of Richardson to requests.  It would have been obvious to a person of ordinary skill in the art before the effective filing 

Richardson in view of Hausler does not disclose:
enriching the first message by at least modifying the first message to include an availability of the first user and/or the second user … the enriched first message
while concealing a first identity of the first user as a source of the first message
the messaging controller sending the second message while concealing a second identity of the second user as a source of the second message

Bustamente discloses:
enriching the first message by at least modifying the first message to include an availability of the first user and/or the second user … the enriched first message (“Once a mutually acceptable time and date are shown to Sally and Joe via the calendar, either user may initiate a communication session by selecting a date and time from the calendar. For example, in this scenario, Sally can decide to be the initiator and select an available time and date. Communication broker 34 then sends a message (e.g., email, voicemail, text message, etc.) to Joe to confirm the communication session date.” Bustamente ¶ 49. See also ¶ 50)
while concealing a first identity of the first user as a source of the first message (“This process enables the anonymous exchange of communications between users. By translating the personal contact information and profile names of the first and second users, communication broker 34 effectively prevents both the first and second users from transmitting or receiving any personal contact information during call initiation, call session, and call teardown.” Bustamente ¶ 67)
the messaging controller sending the second message while concealing a second identity of the second user as a source of the second message (“By translating the personal contact information and profile names of the first and second users, communication broker 34 effectively prevents both the first and second users from transmitting or receiving any personal contact information during call initiation, call session, and call teardown.” Bustamente ¶ 67)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Richardson in view of Hausler with Bustamente by providing for scheduled anonymous communications between the parties of Richardson in view of Hausler.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson in view of Hausler with Bustamente in order to provide for “end users desire that a user's identity, address, telephone number or other personal information remain anonymous so that other users on the network may not physically, electronically, or otherwise locate a user 

As to claims 4 and 15, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 1 and 13 and further discloses:
wherein the first message is further matched with a first group of users including the second user and a third user, (“the selection management module 402 may wish to select a sufficiently large pool of experts to ensure that at least one of the experts will agree to answer the question.” Richardson ¶ 82) and wherein the first message is further sent to a third client associated with the third user. (“assume that the first-selected expert has agreed to answer the question and does in fact answer the question. Then, in block 1302, the question processing system 108 receives the expert's answer. In block 1304, the question processing system 108 routes the answer to the inquirer.” Richardson ¶¶ 114-115).

As to claim 5, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 4 and further discloses:
further comprising: in response to receiving, from the third user, a third message responsive to the first message, sending, to the first client, the third message. (“the expert interaction module 408 can allow multiple experts to simultaneously interact with the inquirer.” Richardson ¶ 85. “the question routing module 212 may allow plural experts to respond to the question. In this case, the answer panel 1002 can be modified identify the answers provided by plural experts. The inquirer can then select one or more of these experts with which to communicate.” Richardson ¶ 100)

As to claims 6 and 16, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 5 and 15 and further discloses:
wherein the first user is part of a second group of users that includes the first user and a fourth user, and wherein the third message is further sent to a fourth client associated with the fourth user. (“the expert interaction module 408 can allow multiple experts to simultaneously interact with the inquirer. This operation can be performed by setting up a chat room or the like, in which all participants of the conversation can attempt to resolve the question.” Richardson ¶ 85).

As to claim 7, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 1 and further discloses:
wherein the first vector representation of the first keyword is generated to correspond to a first context associated with the first keyword, and wherein the second vector representation of the second keyword is generated to correspond to a second context associated with the second keyword. (“article vectors are produced in the same way as request vectors. For example, in an exemplary embodiment, 75 words are selected from the title and abstract of an article, and these 75 words are similarly processed using the Word2vec model” Hausler ¶ 46, see also ¶ 45).


wherein the first context corresponds to a first plurality of keywords that accompany the first keyword in a corpus of text, wherein the second context corresponds to a second plurality of keywords that accompany the second keyword in the corpus of text, (“article vectors are produced in the same way as request vectors. For example, in an exemplary embodiment, 75 words are selected from the title and abstract of an article, and these 75 words are similarly processed using the Word2vec model” Hausler ¶ 46, see also ¶ 45). and wherein the first keyword and the second keyword are determined to be similar based at least on a similarity between the first context and the second context. (“the system calculates cosine distances between the request vector and the article vectors, and then uses the cosine distance to determine whether the customer request matches one or more help center articles. If no articles are close enough to matching the customer request based on a cosine distance threshold, the system does not return any articles.” Hausler ¶ 47).


As to claims 17, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 13 and further discloses the claimed elements as seen in claims 7 and 8.



wherein the first vector representation and the second vector representation are generated by at least applying a word2vec word embedding technique. (“the system calculates cosine distances between the request vector and the article vectors, and then uses the cosine distance to determine whether the customer request matches one or more help center articles. If no articles are close enough to matching the customer request based on a cosine distance threshold, the system does not return any articles.” Hausler ¶ 47).

As to claim 10, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 1 and further discloses:
wherein the first message is matched with the second user by at least querying a user store storing a plurality of user profiles. (“The expertise analysis module 404 matches the subject matter of the question (as determined by the question interpretation module 210) with the expertise of one or more experts. The expertise analysis module 404 can perform this operation in any of the ways described above. In one technique, the expertise analysis module 404 treats the question as a search term which is matched against a database of expert profiles in the expert profile store 214.” Richardson ¶ 72).


Claims 2-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., US 2010/0070554 (filed 2008-09), in view of Hausler et al., US 2018/0197072 (filed 2018-03), Bustamente, US 2013/0238708 (filed 2013-04) and Klausmeier, US 2008/0040188 (filed 2006-08).
As to claim 2, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 1 and 13 but does not disclose:
wherein the messaging controller enriches the first message by at least sending, to a third party platform, the first message

Klausmeier discloses:
(“a request to schedule a meeting (a scheduling request). This request may be oral (e.g., face-to-face, over the phone), written (e.g., a letter or form letter seeking to schedule a meeting), or electronic (e.g., electronic mail, instant message, scheduling application/service specific or Short Message Service (SMS)).” Klausmeier ¶ 67) Sending, to a third party platform (calendar application, Klausmeier ¶ 28. “In step 310, a calendar owner (the invitee or a proxy of the invitee, which may be an administrative assistant or an automated calendar application) receives a request to schedule a meeting (a scheduling request).” Klausmeier ¶ 67. See also ¶¶ 76-85), the first message (“Examples includes sending an e-mail with a text message and a `keyed` URL that is unique to the organizer and the event so that when the organizer access that URL, the aforementioned service may automatically configure itself to access a particular event” Klausmeier ¶ 73).



As to claim 3, Richardson in view of Hausler, Klausmeier, and Bustamente discloses the system/method of claim 2 and further discloses:
(note that Applicant’s specification ¶ 30 states that a calendar service is an exchange server) wherein the messaging controller enriches the first message by at least sending, to a third party platform, the first message  (calendar application, Klausmeier ¶ 28. “In step 310, a calendar owner (the invitee or a proxy of the invitee, which may be an administrative assistant or an automated calendar application) receives a request to schedule a meeting (a scheduling request).” Klausmeier ¶ 67. See also ¶¶ 76-85)

As to claim 14, Richardson in view of Hausler, Klausmeier, and Bustamente discloses the system/method of claim 13 and further discloses the elements of 14 as seen in the mappings of claims 2 and 3 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., US 2010/0070554 (filed 2008-09), in view of Hausler et al., US 2018/0197072 (filed 2018-03), and Bustamente, US 2013/0238708 (filed 2013-04) and Rosenberg, RFC 3261 – SIP: Session Initiation Protocol (published 2002).
As to claim 11, Richardson in view of Hausler and Bustamente discloses the machine/method of claims 1 and further discloses:
identifying, based at least on metadata associated with the second message, the first user as a recipient of the second message, (“This process enables the anonymous exchange of communications between users. FIG. 3A depicts a packet 50, which can be received by communication broker 34 from source SIP server 32. …. retrieves information for translating (i.e., a “mapping”), and thereby rendering anonymous, the profile name(s), profile contact address, and personal contact information of each user…. By translating the personal contact information and profile names of the first and second users, communication broker 34 effectively prevents both the first and second users from transmitting or receiving any personal contact information during call initiation, call session, and call teardown.” Bustamente ¶ 67).

Richardson in view of Hausler and Bustamente does not disclose:
 the metadata associated with the second message including a message thread identifier associated with the second message. 

Rosenberg discloses:


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Richardson in view of Hausler and Bustamente with Rosenberg by implementing the SIP messages of Bustamente as specified by the SIP definition of Rosenberg.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Richardson in view of Hausler and Bustamente with Rosenberg in order to implement the SIP messages as envisaged by Bustamente.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Bustamente, US 2013/0232213, discloses an anonymous matching service for scheduling speed dating. 
Bustamente, US 2014/0082087, discloses a method for sequencing anonymous communications between users.
Kahn, US 2016/0246936, discloses an online counseling system where the user can remain anonymous.
Liu et al., US RE41,416, discloses a system for anonymous communication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492